Per Curiam.
The appellant was convicted of the crime of rape upon a female under the age of eighteen years.- At the trial, counsel for the appellant requested the court to. instruct the jury to the effect that no conviction could be had upon the uncorroborated testimony of the female alleged to-have been raped. The trial court refused to so instruct the jury. This was error. The statute provides at § 2443, Rem. & Bal. Code: “No conviction shall be had . . . upon the testimony of the female upon or against whom the crime was committed, unless supported by other-evidence.” This, means, of course, that there must be corroborative evidence. The case was one where the prosecuting witness was disputed by witnesses called by the state, and where the jury should have been informed by the court that a conviction could not be had upon her uncorroborated statements. The refusal of the court to so instruct was clearly prejudicial error.
The judgment must therefore be reversed, and the cause remanded for a new trial.